Citation Nr: 1130210	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  02-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic bronchial asthma.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for chronic laryngitis. 

5.  Entitlement to service connection for chronic pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is of record.

In an October 2007 decision, the Board denied the Veteran's claims. He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court granted the parties' Joint Motion for Partial Remand of the Board's October 2007 decision.  Pursuant to the actions requested in the March 2009 Joint Motion, the Court vacated the Board's decision and remanded the matters listed above for readjudication.

In December 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Chronic bronchial asthma, chronic sinusitis, and chronic bronchitis were not shown in service or for many years thereafter, and are not related to service.

2.  Chronic laryngitis and chronic pharyngitis are not shown.


CONCLUSIONS OF LAW

1.  Chronic bronchial asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  Chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

3.  Chronic bronchitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

4.  Chronic laryngitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).

5.  Chronic pharyngitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Chronic Bronchial Asthma

The Veteran seeks service connection for bronchial asthma.  He specifically asserts that the residuals of pre-existing bronchial asthma were aggravated during his period of active service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal is denied.

As noted above, to establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for bronchiectasis when found disabling to a compensable degree during the first post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Since bronchiectasis was neither shown in service nor is shown now, these provisions are not for application.

Further, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A veteran who served during a period of war, as the appellant here, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the veteran later complains.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Of particular relevance in this matter, the regulation provides that a "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 relative to claims for service-connected disability.

In pertinent part, Wagner held that when no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the pre-existing condition.  38 U.S.C.A. § 1153.

If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the pre-existing disorder was not aggravated during service (a higher standard).

If the veteran has a condition that pre-existed his or her service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre-existing disease or disorder was not aggravated during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A review of the Veteran's service treatment records reveals that his enlistment report of medical examination dated in August 1961 shows that upon clinical evaluation, his lungs and chest were normal.  The associated report of medical history, however, shows that he indicated having had a history of asthma.

The record does not indicate that the Veteran entered active duty in August 1961 with pre-existing bronchial asthma.  Instead, the clinical evidence, specifically generated with a view toward ascertaining the Veteran's medical suitability for such training and therefore akin to that which is generally accorded a high degree of probative value in the law, indicated that he had a history of bronchial asthma, with no recent symptoms.  

X-rays dated November 1961 revealed coarse markings in the lower half of the left lung field behind the heart; however, it was noted that this was not definitely an infiltrative process and could be the result of repeated infection.  It was concluded that there was no evidence of pneumonitis.  

A report of medical examination dated in February 1963 shows that upon clinical evaluation, his lungs and chest were normal.  The examiner noted that the Veteran had asthma in childhood with was treated, with no trouble since and no complications or sequelae.  The associated report of medical history showed that he indicated having had a history of asthma.

The Veteran's July 1965 report of medical examination shows that upon clinical evaluation, his lungs and chest were normal.  The examiner noted that the Veteran had asthma in childhood with no complications or sequelae.  X-rays of the chest showed no significant abnormality.  The associated report of medical history shows that the Veteran indicated having had a history of asthma.

Subsequent to service, a private medical record from H. M. Kaplan, M.D., dated in August 1995 shows that while being examined for allergies, the Veteran was diagnosed with a prior history of bronchial asthma.

A VA examination report dated in August 2002 shows that the Veteran's entire claims file was reviewed by the examiner in conjunction with conducting the examination.  The Veteran reported a history of bronchial asthma.  The diagnosis, in pertinent part, was bronchial asthma.  

In February 2010, the Veteran was afforded another VA examination.  Following a physical examination, including x-rays of the chest, the examiner opined that the Veteran's asthma was less likely than not caused by service.  See April 2011 Addendum to the February 2010 VA examination.  The examiner explained that the Veteran's asthma was noted prior to enlistment when he was a child and was clearly not induced by service. 

During his July 2007 Travel Board hearing, the Veteran testified that he had first been diagnosed with asthma during his period of active service.  He indicated that he was treated for bronchial asthma in February 1963.  He reported that following service he had been treated for bronchial asthma by Drs. Free and Arnold, but those records were not available.  He added that he continued to experience symptoms associated with bronchial asthma and was taking appropriate medication for its treatment.

In light of the foregoing, the Board finds that the evidence establishes that although the Veteran entered service with a notation of a history of bronchial asthma, his August 1961 entrance examination report established that such findings were indicative of a medical history, and he did not have symptoms associated with bronchial asthma at the time he entered active service.  

In addition, the February 2010 VA examiner found that the Veteran's asthma existed prior to service when he was a child, not at enlistment.  38 C.F.R. § 3.304(b) (a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.).  Therefore, the claimant is presumed to have entered service in sound condition.  38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Having found that the Veteran was in sound physical condition at the time he entered service, the Board's inquiry must then ascertain whether he incurred such a disorder as a result of any incident of service.  The preponderance of the competent evidence does not support such a finding.

The Veteran's service treatment records are negative for a diagnosis of bronchial asthma during his period of active service.  The extent of evidence of bronchial asthma during service was solely a continued notation of a childhood history of bronchial asthma with no complications or sequelae.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bronchial asthma have been continuous since service.  He asserts that he continued to experience symptoms relating to bronchial asthma after he was discharged from the service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bronchial asthma after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of chronic bronchial asthma since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of bronchial asthma..  

Specifically, the service separation examination report reflects that the Veteran was examined and his respiratory system was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, although the Veteran reported that he was treated for chronic bronchial asthma by his private physicians following service (records not available), the first confirmed evidence of bronchial asthma following service was noted in the August 1995 records from Dr. Kaplan, which also merely reflected a prior history but no current symptoms.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Significantly, the absence of complaints of, treatment for, or diagnosis of asthma in the service treatment records or of persistent symptoms of the claimed disability between separation from service and August 1995 constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during his service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).

In addition, the Veteran filed a VA disability compensation claim for service connection for laryngitis and bronchitis in 2000, but did not claim service connection for chronic bronchial asthma or make any mention of any symptomatology related to asthma. 

Furthermore, there is no competent medical evidence of record showing that the Veteran's bronchial asthma had its onset during active service or is related to any in-service disease or injury.  Although the Veteran states that he was treated for bronchial asthma during service, service treatment records do not support this contention.  The Court has held that although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  See Jandreau, 492 F.3d at 1376.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bronchial asthma to active duty, despite his contentions to the contrary.    

Specifically, private and VA medical treatment records make no mention of any link between this condition and service.  In fact, the February 2010 VA examiner provided a definitive opinion that the Veteran's current disorder was not related to active service.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In light of the thoroughness of this opinion, the Board will afford it significantly more probative weight in its determination than the unsubstantiated assertion by the Veteran discussed above.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).

The Board finds that the weight of evidence does not support a finding that the Veteran's current bronchial asthma was caused by or aggravated by his period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and the appeal is denied.

Bronchitis and Sinusitis

The Veteran asserts that his bronchitis and sinusitis that were first manifested during his period of active service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeals are denied.

A review of the Veteran's service treatment records reveals that his enlistment report of medical examination dated in August 1961 shows that upon clinical evaluation, his lungs, chest, sinuses, nose, and throat were all normal.  The associated report of medical history, shows that while he indicated having had a history of asthma, he denied ever having shortness of breath, chronic cough, pain or pressure in chest, sinusitis, chronic or frequent colds, running ears, or ear, nose, or throat trouble.

X-rays dated November 1961 revealed coarse markings in the lower half of the left lung field behind the heart; however, it was noted that this was not definitely an infiltrative process and could be the result of repeated infection.  It was concluded that there was no evidence of pneumonitis.  

A report of medical examination dated in September 1963 shows that his lungs, chest, sinuses, nose, and throat were all normal.  A history of bronchial asthma and pertussis in childhood were noted, but there were no complications of sequelae since.  The associated report of medical history shows that while the Veteran indicated having had a history of asthma, he had never had shortness of breath, chronic cough, pain or pressure in chest, sinusitis, chronic or frequent colds, running ears, or ear, nose, or throat trouble.

Service treatment records reflect that the Veteran was treated for symptoms associated with a cold, including cough and a sore throat, in July 1963.  The impression was upper respiratory infection.  From June 1964 to August 1964, he was treated for bilateral otitis externa.  In October 1964, he treated for a reported bad cold, without cough or high temperature.  The impression was upper respiratory infection.  In February 1965, he was treated for reported flu symptoms of nasal and chest congestion.  The impression was upper respiratory infection with bronchitis.

The Veteran's July 1965 discharge report of medical examination shows that his lungs, chest, sinuses, nose, and throat were all normal.  A chest X-ray revealed no significant abnormality.  While he was treated for several colds and upper respiratory infections while on active duty, the evidence does not show a chronic respiratory disorder as a result.

Post-service evidence is negative for a chronic respiratory disorder for many years.  The August 1995 private medical records from Dr. Kaplan show that while being examined for allergies, the Veteran was diagnosed with a prior history of bronchial asthma.  Skin tests had shown a sensitivity to pollen and house dust.  Private medical records dated in November 1999 show that he was treated for symptoms associated with a diagnosis of acute sinusitis/bronchitis.

The Veteran underwent a VA nose, sinus, larynx, and pharynx examination, and a VA respiratory examination in August 2002.  The respective reports show that his entire claims file was reviewed in conjunction with the examinations.  The examiner noted that the Veteran had been last seen for sinus and congestion, and was diagnosed to have had bronchitis while in service.  

The Veteran reported difficulty swallowing, nasal congestion which would interfere with his breathing, shortness of breath, intermittent wheezing, and hoarseness in his voice.  The diagnoses were bronchial asthma, a history of laryngitis, history of chronic sinusitis, and allergic rhinitis from symptoms.

In February 2010, the Veteran underwent another VA examination.  Following a physical examination, he was diagnosed as having sinusitis.  The examiner noted that the Veteran was treated almost monthly during service for infections of the ear, throat, and skin while in service.  

The examiner opined that there was no notation of trauma to the lungs that would explain the Veteran's frequent ear, skin, and lung infections that were in the record and reported by the Veteran and he could not correlate his frequent infections of the skin, lung, and otherwise to service.  The examiner also opined that the Veteran's frequent occurrence of laryngitis, bronchitis, sinusitis, and pharyngitis as reported could have been due to an irritant exposure in service.  

Although there is evidence of treatment for otitis externa and upper respiratory infection, with bronchitis, during the Veteran's period of active service, these incidents appear to have been acute and transitory in nature as the Veteran's July 1965 discharge examination report showed that his lungs, chest, sinuses, nose, and throat were all normal.  It was further noted that the otitis externa, which the Veteran had experienced in August 1964, had resulted in no complications or sequelae.

As above (discussing chronic bronchial asthma), the Board has considered the Veteran's lay statements as to continuity.  And for the same reasons outlined, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

On the issue of medical nexus, there is no competent medical evidence of record showing that the Veteran's sinusitis and bronchitis had their onset during active service or are related to any in-service disease or injury.  Private and VA medical treatment records regarding sinusitis and bronchitis make no mention of any link between these disorders and service.  

Moreover, the VA examiner provided a definitive opinion that the Veteran's current disabilities were not related to active service.  The examiner also provided rationale and cited to specific evidence in the file as support for his opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The only evidence of the existence of these disabilities is the Veteran's own statements.  He is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds his assertions outweighed by the opinion provided by the February 2010 VA examiner who examined the Veteran and reviewed his records.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and the appeals are denied.


Laryngitis and Pharyngitis

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from laryngitis or pharyngitis.  He asserts that he currently has residuals of laryngitis and pharyngitis that were first manifested during his period of active service and his voice has been weak ever since.  He also specifically related having two to three episodes of laryngitis per year.  

The Board has considered the Veteran's statements; however, in order for service connection to be established, he must have a current disability.  Post-service treatment records show that he is not currently diagnosed as having laryngitis or pharyngitis.  

During the August 2002 VA examination, the Veteran was diagnosed as having laryngitis by history and during the February 2010 VA examination, the examiner specifically stated that he did not currently suffer from pharyngitis.  A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disabilities at any time from when he first filed his claims for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of evidence of current disabilities, the preponderance of evidence is against service connection for laryngitis and pharyngitis and the claims are denied.  38 U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and the appeals are denied.


Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2001 and May 2001 (laryngitis and bronchitis) and February 2004, March 2004, and April 2004 (bronchial asthma, sinusitis, and pharyngitis that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded him physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded him the opportunity to give testimony before the Board.  

The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.  

In sum, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic bronchial asthma is denied.

Service connection for chronic sinusitis is denied.

Service connection for chronic bronchitis is denied.

Service connection for chronic laryngitis is denied.

Service connection for chronic pharyngitis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


